USDC IN/ND case 1:21-cv-00056 document 1-12 filed 02/08/21 page 1 of 9
USDC IN/ND case 1:21-cv-00056 document 1-12 filed 02/08/21 page 2 of 9
USDC IN/ND case 1:21-cv-00056 document 1-12 filed 02/08/21 page 3 of 9
USDC IN/ND case 1:21-cv-00056 document 1-12 filed 02/08/21 page 4 of 9
USDC IN/ND case 1:21-cv-00056 document 1-12 filed 02/08/21 page 5 of 9
USDC IN/ND case 1:21-cv-00056 document 1-12 filed 02/08/21 page 6 of 9
USDC IN/ND case 1:21-cv-00056 document 1-12 filed 02/08/21 page 7 of 9
USDC IN/ND case 1:21-cv-00056 document 1-12 filed 02/08/21 page 8 of 9
USDC IN/ND case 1:21-cv-00056 document 1-12 filed 02/08/21 page 9 of 9
